     Case 2:19-cv-13624-JTM-KWR Document 17-1 Filed 03/04/20 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

RICHARD DUCOTE, ESQ. and                     )
AUSTIN LEISER,                               )
                                             )       CIVIL ACTION
               Plaintiffs,                   )
                                             )       NO. 19-13624
       v.                                    )
                                             )       SECTION “H”
THE JUDICIARY COMMISSION                     )
OF LOUISIANA,                                )       JUDGE MILAZZO
SANDRA VUJNOVICH, ESQ.,                      )
in her official capacity,                    )
MICHELLE BEATY, ESQ.,                        )
in her official capacity, and                )
EDWARD WALTERS, JR., ESQ.,                   )
in his official capacity.                    )
                                             )
               Defendants.                   )
                                             )

      AMENDED AND SUPPLEMENTAL COMPLAINT FOR DECLARATORY &
                        INJUNCTIVE RELIEF

       NOW COME Plaintiffs Richard Ducote, Esq. and Austin Leiser, in proper person and

through the undersigned counsel, who respectfully assert the following claim for relief:

                                JURISDICTION AND VENUE

       1. This action is brought pursuant to 42 U.S.C. §1983, and the First and Fourteenth

Amendments to the United States Constitution.

       2. Subject matter jurisdiction is proper herein under 28 U.S.C. §§ 1331 and 1343.

       3. This Court has authority to issue declaratory and injunctive relief under 28 U.S.C. §§

2201 and 2202 and the Federal Rules of Civil Procedure, Rules 57 and 65.

       4. Venue is proper under 28 U.S.C. §1391(b)(2) in the United States District Court for the

Eastern District of Louisiana because Defendant the Judiciary Commission of Louisiana sits in

this district. Defendant Sandra Vujnovich, Esq., in her official capacity, is the Chief Operating


                                                 1
     Case 2:19-cv-13624-JTM-KWR Document 17-1 Filed 03/04/20 Page 2 of 9



Executive for the Judiciary Commission of Louisiana in this district. Defendant Michelle Beaty,

Esq., in her official capacity, is Special Counsel to the Judiciary Commission of Louisiana in this

district. Plaintiffs have further suffered damages in this district due to the actions of Defendants.

                                             PARTIES

       5. Plaintiff Richard Ducote, Esq. is a person of full age and majority domiciled in St.

Tammany Parish, Louisiana, licensed to practice law in Louisiana since 1978 and Pennsylvania

since 2009.

       6. Plaintiff Austin Leiser is a person of full age and majority domiciled in St. Tammany

Parish, Louisiana.

       7. Defendant the Judiciary Commission of Louisiana (hereinafter referred to as the

“Commission”) is an entity of the State of Louisiana created in 1968, and continued in existence

by Article V, Section 25, of the Louisiana Constitution of 1974. The Commission has jurisdiction

over all justices and judges of all courts in the State of Louisiana and makes recommendations to

the Louisiana Supreme Court concerning judicial discipline. The Commission sits in New Orleans,

Louisiana.

       8. Defendant Sandra Vujnovich, Esq., in her official capacity, is the Chief Operating

Executive of the Judiciary Commission. Pursuant to Rule XI(B) of the Rules of the Judiciary

Commission of the State of Louisiana, the Chief Executive Officer shall have the duty to:

       (1)(1) Take any action on behalf of the Commission that is authorized by the Rules
       of the Louisiana Supreme Court or these rules, including review and signing of
       subpoenas and notices of hearing;

       (2) Attend Commission meetings and be present during deliberations of the
       Commission;

       (3) Advise the Commission with respect to the issuance of notices of hearing,
       considering investigations, recommendations to the Supreme Court with regard to




                                                  2
     Case 2:19-cv-13624-JTM-KWR Document 17-1 Filed 03/04/20 Page 3 of 9



       discipline, and any other matter on which the Commission must make a decision or
       ruling;

       (4) Supervise Special Counsel, Commission Counsel, and Hearing Officer Counsel,
       as directed by the Chair;

       (5) Provide management support in the daily operations of the Commission, the
       Office of Special Counsel, the Office of Commission Counsel, and the Office of
       Hearing Officer Counsel, as directed by the Chair; and

       (6) Perform such other duties as the Commission may direct.

       9. Defendant Michelle Beaty, Esq., in her official capacity, is Special Counsel to the

Judiciary Commission. Pursuant to Rule XI(C)(1) of the Rules of the Judiciary Commission of the

State of Louisiana, the Special Counsel shall have the duty to:

       (a) Receive and screen complaints, conduct preliminary inquiries and recommend
       dispositions of such complaints to the Commission without further inquiry, and, if
       authorized by the Commission, conduct full investigations to seek evidence that
       supports and evidence that disproves the allegations contained in the complaint,
       make recommendations to the Commission on the disposition of complaints after
       full investigation, prepare notices of hearing when directed to do so by the
       Commission, present evidence and arguments in support of the allegations
       specified in the notice of hearing before the hearing officer (including oral
       argument, filing of briefs, and the submission of proposed Findings of Fact and
       Conclusions of Law) and before the Commission (including oral argument, filing
       of briefs and the submission of proposed Findings of Fact, Conclusions of Law and
       Recommendations for Discipline), and file briefs and other appropriate pleadings
       for the Commission and orally argue the Commission’s position to the Supreme
       Court;

       (b) Maintain records of the operations of the Special Counsel’s office, including
       records of complaints, screenings, investigations, and notices of hearing with
       regard to judicial discipline;

       (c) Compile statistics to aid in the administration of Commission business, with
       respect, but not limited, to (i) logging of all complaints received, (ii) investigative
       files, and (iii) statistical summaries of docket processing and case disposition. In
       this regard, Special Counsel shall submit to the Chair and Vice Chair of the
       Commission at least quarterly, and more frequently if requested by the Chair or
       Vice Chair, a list of outstanding matters before the Commission, which list shall
       include sufficient information to indicate the nature of the pending matter and the
       status thereof as of the time of the report, including the docketing of complaints
       described in JCL Rule IV;



                                                 3
     Case 2:19-cv-13624-JTM-KWR Document 17-1 Filed 03/04/20 Page 4 of 9



       (d) Supervise such other attorneys, investigators, and staff as the Supreme Court
       may provide to the Commission for the Office of Special Counsel; and

       (e) Perform such other duties as the Commission may direct.

       10. Defendant Edward Walters, Jr., Esq., in his official capacity, is Chair of the

Judiciary Commission. Pursuant to the Rules of the Judiciary Commission, the Chair has

great discretion in deciding which complaints to act upon, determining the procedures

applicable in hearings before the Committee, and deciding administrative matters and

requests presented to the Commission.

                                    STATEMENT OF CLAIM

       11. As a result of her involvement as a litigant in her own child custody litigation, Plaintiff

Austin Leiser filed a judicial complaint with Defendant Commission against a certain judge on or

about October 21, 2019. Due to the nature of the threats made against her by Defendants, the name

of the judge is redacted at this time.

       12. On October 23, 2019, Plaintiff Leiser received a letter in response to her complaint

from Defendant Commission informing her that pursuant to Louisiana Supreme Court Rule XXII,

Section 23, she is prohibited from disclosing that she filed a complaint with the Defendant

Commission, as well as from disclosing the Defendant’s action concerning the complaint. The

letter further threatened Plaintiff Leiser that should she violate the restriction on her speech,

“violations of the confidentiality rule will be taken very seriously.”1 In a letter dated February 21,

2020, Ms. Leiser was informed that the Judiciary Commission’s investigation into her complaint

was complete and the file has been closed.




1
 October 23, 2019, Letter from Commission’s Assistant Special Counsel, John Keeling, Exhibit
A.



                                                  4
       Case 2:19-cv-13624-JTM-KWR Document 17-1 Filed 03/04/20 Page 5 of 9



         13. In compliance with his professional obligations as an attorney, Plaintiff Richard

Ducote, Esq. filed a judicial conduct complaint with Defendant Commission against a certain judge

or justice on or about November 4, 2019.

         14. On November 5, 2019, Plaintiff Ducote received a letter in response to his complaint

from Defendant Commission, informing him that pursuant to Louisiana Supreme Court Rule XXII,

Section 23, he is enjoined from disclosing that he filed a complaint with Defendant Commission,

as well as from disclosing the Defendant’s action on the complaint.2

         15. Louisiana Supreme Court Rule XXIII, regarding the Judiciary Commission, Section

23, governing Confidentiality, states:

         (a) (1) All documents filed with, and evidence and proceedings before the
             Judiciary Commission or its hearing officers are confidential. Confidentiality
             may not be waived by the respondent judge; however, the judge may request
             a waiver of confidentiality from the Supreme Court or the Commission in
             accordance with the provisions of this section. The record filed by the
             Commission with this Court and proceedings before this Court are not
             confidential.

              Nothing in this rule prohibits the respondent judge or anyone other than a
              Commission member or a member of the Commission staff before the filing
              of a Recommendation of Discipline in the Supreme Court from making
              statements regarding the underlying facts or events that are the subject of a
              complaint filed with the Commission or a proceeding before the
              Commission. Moreover, once the Commission closes a file or files a notice of
              hearing, nothing in this rule shall prevent a complainant, respondent, or
              testifying witness in a Commission proceeding from disclosing or discussing
              the proceedings, subject to the right of the hearing officer or the Commission
              to issue an order in accordance with Section 8(d) of this rule. From the time
              a complaint is filed throughout the investigatory stage of the proceedings,
              complainants, respondents, and witnesses may not disclose or discuss the
              fact that a complaint was filed, the fact that testimony was given pursuant
              to Commission proceedings, or any information learned as a result of
              participating in such proceedings. All documents and evidence remain




2
    November 5, 2019, Letter from Commission’s Special Counsel, Michelle Beaty, Exhibit B.

                                                 5
       Case 2:19-cv-13624-JTM-KWR Document 17-1 Filed 03/04/20 Page 6 of 9



               confidential if the Commission does not file a matter with the Supreme
               Court.3

         16. This Rule prevents Plaintiffs, as well as any other complainant, respondent, and/or

witness, from disclosing or discussing the fact that a judicial complaint was filed, or any

information related to Commission proceedings, in violation of their First and Fourteenth

Amendment rights.

         17. On its face, the Rule grossly and intolerably violates the rights of Plaintiffs and all

others who participate in Judiciary Commission proceedings to the freedom of speech secured to

them by the First and Fourteenth Amendments to the United States Constitution.

         18.   This Rule further constitutes both a content-based restriction on speech and a

“presumptively unconstitutional” prior restraint on speech and publication, “the most serious and

the least tolerable infringement on First Amendment rights.”4

         19.   Plaintiffs’ constitutionally protected rights to free speech are restrained by the

Defendants, who threaten serious action against Plaintiff Leiser should she exercise her

constitutional rights to engage in protected speech.

         20. Because the harm to Plaintiffs’ First Amendment rights are ongoing and severe,

Plaintiffs seek preliminary and permanent injunctive relief to enjoin Defendants from enforcing

this Rule, and from in any way punishing, enjoining, restricting, or otherwise imposing prior

restraint on Plaintiffs’ constitutionally protected rights to free speech.




3
    (Emphasis added).
4
 Nebraska Press Assn. v. Stuart, 427 U.S. 539, 559 (1976); see CBS v. Davis, 510 U.S. 1315, 1317
(1994); New York Times Co. v. United States, 403 U.S. 713, 723–24 (1971) (Douglas, J.,
concurring).



                                                   6
        Case 2:19-cv-13624-JTM-KWR Document 17-1 Filed 03/04/20 Page 7 of 9



          21. As a result of Defendants’ actions, Plaintiffs have been chilled from exercising their

rights to free speech protected by the First and Fourteenth Amendments to the United States

Constitution.

          22. Plaintiffs are undoubtedly likely to succeed on the merits of the underlying case as the

law is clear that Plaintiffs’ anticipated statements that they have filed Commission complaints

against a certain judge or justice to be named in the statement, and that the Commission has taken

certain action in response thereto, are protected speech; and, that the “confidentiality”

requirements of Louisiana Supreme Court Rule XXII, Section 23 impose an unconstitutional

restriction on the freedom of speech in violation of the First and Fourteenth Amendments.5

          23. The “confidentiality requirements” acting as a gag on Plaintiffs’ speech are entirely

dependent on the topic of speech, i.e. identity of the judge at issue, the fact that a complaint was

filed, and the action of the Commission. Thus, there is no question that they create a content-based

restriction on speech, presumptively invalid under the First Amendment. It is well-settled that

content-based restrictions and prior restraint on speech must meet the strict scrutiny test.

Preventing participants from making public statements or giving out information concerning a

judicial conduct complaint they have made amounts to a prior restraint on speech and undermines

First Amendment rights.6

          24. If this Court does not enjoin Defendants Commission, Sandra Vujnovich, Esq., in her

official capacity, Michelle Beaty, Esq., in her official capacity, and Edward Walters, Jr., Esq., in

his official capacity, from enforcing the “confidentiality requirements” of Louisiana Supreme



5
 Seals v. McBee, 15-13837, 2017 WL 3252673 (E.D. La. July 31, 2017); King v. Caldwell ex rel.
Louisiana, 21 F.Supp.3d 651 (E.D. La. 2014).
6
    See id.



                                                   7
     Case 2:19-cv-13624-JTM-KWR Document 17-1 Filed 03/04/20 Page 8 of 9



Court Rule XXIII, Section 23, Plaintiffs will continue to suffer irreparable harm due to the prior

restraint on their protected speech, “unquestionably” an irreparable injury,7 and the threat of

contempt of court or further punishment should they exercise their constitutional rights.

        25. There is no conceivable harm to Defendants by the issuance of a preliminary injunction

allowing Plaintiffs to exercise their constitutional rights to free speech. Any specious harm the

Defendants could suggest cannot outweigh Plaintiffs’ current injuries resulting from a deprivation

of their rights.

        26.    Finally, the public interest overwhelmingly favors enjoining Defendants from

unconstitutionally gagging Plaintiffs’ free speech.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully pray that this Court:

        A. Render in due course a judgment declaring Louisiana Supreme Court Rule XXIII,

Section 23, invalid and unenforceable as an unconstitutional infringement upon the First and

Fourteenth Amendments to the United States Constitution, to the extent that the Rule prohibits

Plaintiffs from disclosing that they filed a Judiciary Commission complaint against certain judges

or justices or disclosing the Commission’s responses thereto, and to the extent that Plaintiffs can

be punished or penalized in any way for such an exercise of their constitutionally protected free

speech rights; and

        B. Pursuant to Rule 65(a), F.R.C.P., issue a preliminary injunction, after notice to

Defendants Commission, Sandra Vuljnovich, Esq., in her official capacity, Michelle Beaty, Esq.

in her official capacity, and Edward Walters, Jr., Esq., in his official capacity, and in due course




7
 Elrod v. Burns, 427 U.S. 347, 372 (1976); see New York Times Co. v. United States, 403 U.S.
713 (1971).

                                                 8
     Case 2:19-cv-13624-JTM-KWR Document 17-1 Filed 03/04/20 Page 9 of 9



issue a permanent injunction enjoining the Defendants, and their agents, from threatening Plaintiffs

with contempt of court proceedings or any other penalty, and commencing any such contempt of

court or other punitive proceedings, solely because Plaintiffs disclose that they filed a Commission

complaint against the certain judge or justice and disclose the Commission’s response thereto; and

       C. Award such other relief as this Honorable Court may deem just and deserving.

                                                     Respectfully submitted,

                                                     s/ Richard Ducote
                                                     Richard Ducote, Esq.
                                                     (La. Id. #5111)
                                                     In Proper Person and Counsel for
                                                     Plaintiff Austin Leiser

                                                     s/ Victoria McIntyre
                                                     Victoria McIntyre, Esq.
                                                     (La. Id #38344)
                                                     Counsel for Plaintiffs Richard Ducote, Esq.
                                                     and Austin Leiser

                                                     RICHARD DUCOTE, ATTORNEY &
                                                     COUNSELOR AT LAW, APLC
                                                     318 E. Boston Street, Floor 2
                                                     Covington, LA 70433
                                                     Tel: (985) 898-2755
                                                     Fax: (985) 898-2754
                                                     rducote@ducotelaw.com
                                                     vmcintyre@ducotelaw.com




                                                 9
